IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1141
                           Filed December 21, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEREMY MATHROLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim Riley, District

Associate Judge.



      Jeremy Mathrole appeals the denial of his application to modify his sex

offender registration requirement. REVERSED AND REMANDED.



      Taylor Reichardt of Kaplan & Frese, LLP, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Schumacher, P.J., Chicchelly, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                        2


CARR, Senior Judge.

       In July 2001, Jeremy Mathrole was convicted of assault with intent to

commit sexual abuse. See Iowa Code § 709.11 (2001). The court imposed a

suspended prison sentence and placed him on probation. His conviction required

him to register as a sex offender.

       In February 2021, Mathrole filed an application to modify his sex offender

registration requirement.    As part of his application, he underwent a risk

assessment. The risk assessment scored Mathrole’s risk of reoffense under three

different tools: the STATIC-99R, the STABLE-2007, and the ISORA. The risk

assessment provided two different scores for the STATIC-99R: the base

STATIC-99R measures static risk factors that do not change, and the revised

STATIC-99R reduces Mathrole’s risk of reoffending based on his time living in the

community without committing another sex offense. The risk assessment showed

Mathrole’s scores for each tool individually and combined as follows:

       Base STATIC-99R                          Above Average Risk
       Revised STATIC-99R                       Very Low Risk
       STABLE-2007                              Low Risk
       ISORA                                    Moderate Risk
       Base STATIC-99R & STABLE-2007            Moderate Low Risk
       Revised STATIC-99R & STABLE-2007         Low Risk
       Base STATIC-99R & ISORA                  Moderate High Risk

At the hearing, the assessor testified there is not enough research to combine the

Revised STATIC-99R and the ISORA into a valid composite score. After the

hearing, the district court found Mathrole failed to meet the threshold for

modification because his assessment scores “were not consistently ‘low risk.’”

Thus, the court rejected his application. He appeals.
                                         3


       The Iowa Code allows the district court to “consider modification of the sex

offender registration obligation if certain criteria are met. This initial threshold

determination is reviewed for correction of errors at law.” Fortune v. State, 957

N.W.2d 696, 702 (Iowa 2021). When reviewing for correction of errors, we will

affirm the district court if its decision is supported by substantial evidence. See

State v. Crawford, 972 N.W.2d 189, 202 (Iowa 2022). “If the applicant meets the

threshold statutory requirements, the district court proceeds to the second step,

namely, determining, in its discretion, whether the registration requirements should

be modified.” Fortune, 957 N.W.2d at 705.

       The district court found Mathrole failed to meet the threshold showing that

“[a] risk assessment has been completed and the sex offender was classified as a

low risk to reoffend.” Iowa Code § 692A.128(2)(c) (2021). Mathrole argues his

risk assessment showed he was a low risk to offend and the district court erred in

requiring his scores to be “consistently ‘low risk.’” He acknowledges his Base

STATIC-99R and ISORA scores showed his risk to reoffend was above “low,” but

he argues these scores only consider static factors at the time he was placed on

probation and ignore his record without a sex offense since then.

       The Iowa Supreme Court has considered the STATIC-99R, STABLE-2007,

and ISORA scores in evaluating whether an applicant for modification is a low risk

to offend. See Fortune, 957 N.W.2d at 701–02; Becher v. State, 957 N.W.2d 710,

713 (Iowa 2021). Mathrole correctly notes the supreme court found an abuse of

discretion when the district court failed to put the “STATIC-99R score into proper

context” and did not consider the applicant’s “time in the community without

reoffense.” Becher, 957 N.W.2d at 716. However, the court did so for the second
                                            4


step of the modification framework when the district court applies its discretion and

not for the threshold statutory criteria.

       As we describe above, Mathrole was administered three risk assessments

which were scored alone, and some of the assessments were also scored together

by the department of corrections assessor.         Some showed low risk, others

moderate to moderately high risk. The risk assessment report in evidence notes

the disparity in scores but does not correlate the multiple scores into a final

assessment of whether, considered together, Mathrole is deemed a “low risk” to

reoffend. On this record, it was left to the trial court to reach its own conclusion on

the point, which it resolved against Mathrole, noting his scores were not

“consistently low risk.” We do not agree that all individual scores must be low risk

to clear the threshold. In Fortune, the applicant presented four low scores and one

average risk score. 957 N.W.2d at 701. It was conceded that he met the statutory

criteria for modification. Id. at 704. In Becher, 957 N.W.2d at 713, the offender

scored low, low, low, lowest and below average but was deemed by the evaluator

to be “very low risk.” By requiring all scores to be low risk, the trial court erred.

The proper question is whether, considering all the scores together, the offender

is evaluated as low risk to reoffend.

       We reverse the trial court’s order denying modification and remand for

further proceedings, with the trial court to reconsider the threshold criteria without

requiring all individual or combined scores to be “low risk.”

       REVERSED AND REMANDED.